RENDERED: OCTOBER 23, 2020; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0855-WC


REYNOLDS CONSUMER PRODUCTS                                           APPELLANT



                  PETITION FOR REVIEW OF A DECISION
v.              OF THE WORKERS’ COMPENSATION BOARD
                        ACTION NO. WC-19-80527



WILLIAM BELL III; HONORABLE JOHN
MCCRACKEN, ADMINISTRATIVE LAW JUDGE;
and WORKERS’ COMPENSATION BOARD                                       APPELLEES



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; KRAMER AND MCNEILL, JUDGES.

KRAMER, JUDGE: William Bell III sought workers’ compensation benefits from

his employer, Reynolds Consumer Products, claiming he had sustained a

compensable injury to his right eye after suffering a fall on his employer’s

premises on April 6, 2019. The Administrative Law Judge (ALJ) dismissed Bell’s
claim after determining Bell had failed to prove his fall qualified as a work-related

injurious event under Kentucky workers’ compensation law or that his fall had

been the proximate cause of his eye injury. Bell then appealed to the Workers’

Compensation Board (Board). Upon review, the Board reversed and remanded,

explaining Bell’s eye injury was indeed work-related because Bell’s fall was

“unexplained” and because the evidence overwhelmingly demonstrated Bell’s fall

had caused his injury. Reynolds now appeals. We affirm.

             The evidence adduced in this case is as follows. Bell testified that he

passed out while at work for Reynolds on April 6, 2019. He had never passed out

before and had felt “normal” when he arrived at work that day. At the time of his

fall, he was standing near a transfer cart. Bell testified he has no idea what he hit

when he fell. He blacked out and the next thing he remembers is Jermaine

Campbell standing over him. Bell stated he did not have loss of vision in his right

eye until after the fall. When he awoke, he did not initially realize he could not see

out of his right eye. Just prior to passing out, he did not feel well and was

sweating. He suddenly became disoriented and fell. At the time of his fall, the

transfer cart was near him and he held a wireless crane remote in his hand. The

crane remote was approximately ten to eleven inches long and five inches wide and

was beside him when he awoke.




                                          -2-
             Jermaine Campbell testified by deposition on November 19, 2019. He

was working approximately twenty to twenty-five feet away from Bell

immediately prior to the fall. Campbell testified he had spoken with Bell earlier in

the shift; they had been “talking on and off” during their shift and Bell seemed

“okay.” About two hours into their shift, though, Campbell glanced in Bell’s

direction and noticed he was standing and “just staring.” Campbell yelled to Bell,

who did not respond. Campbell walked toward Bell, who started walking toward

him. Bell was wearing a hard hat, safety shield, and safety glasses. He was also

carrying a remote control for a crane. Campbell saw Bell fall and stated Bell’s

body rolled while he was falling. Campbell was not sure if Bell struck anything as

he fell. Bell’s hardhat, face shield, and safety glasses came off when he hit the

floor. When Campbell reached Bell, Bell was approximately twelve inches from

the transfer cart, a permanent immovable structure. Bell was face down with his

hardhat and safety glasses a few feet away. The face shield was still attached to

the hardhat, but it was bent. Campbell helped Bell to a seated position and

observed blood coming out of his right eye.

             Campbell, with the assistance of another Reynolds employee (William

Cole Duley), escorted Bell to the supervisor’s office. Regarding that time frame,

Campbell further testified:




                                         -3-
            Q: As he walked to the office, did [Bell] complain of any
            particular complaints, particularly with regard to his right
            eye?

            CAMPBELL: No.

            Q: Did he tell you whether or not he could or could not
            see out of the right eye?

            CAMPBELL: Well, he didn’t – at the time he didn’t. I
            noticed it, but he didn’t tell me that he couldn’t see until I
            guess he came to the guard office and they checked him
            out and he came back to get his stuff because he was
            going home. At that time I noticed that his eye was
            swollen shut. I asked him about his eye and he told me
            he could not see out of his eye.

            Q: Do you remember what the timeframe was between
            the point that he was at the guard shack waiting to be
            picked up, I believe, by his girlfriend? Do you know
            what time that would have been?

            CAMPBELL: I’d say somewhere between forty-five
            minutes and maybe an hour.

            William Cole Duley testified at the hearing. Duley works in security

and loss prevention. He did not witness the accident but provided first aid

afterward. When Duley first saw Bell, he was in a seated position with a paper

towel over his right eye. Duley observed redness in the white part of the eye but

stated nothing was coming out of the eye. He gave Bell some wet rags “because it

was hot back there” but provided no other care. He noted Bell was taken from the

premises by his fiancée.




                                         -4-
             Bell’s fiancée, Kristin Lucas, testified at the hearing. She took Bell

directly to the Baptist East emergency room. Lucas testified as follows concerning

Bell’s condition when she arrived at Reynolds:

             Q: And when you picked up Mr. Bell can you tell us
             what you saw as in relation to his eye?

             A: Well, when he came out he had like a wet paper
             towel on his eye and it was like a rust color I’m assuming
             from where he was wiping or oozing something that was
             coming out of his eye. And I asked him to open up his
             eye because it was like closed, like stuck closed, and he
             kind of pulled it open and it was just like – it was very
             gruesome. It was almost like smooshed.

             Q: What was smooshed, the white part?

             A: His eye – his entire eyeball, like the whole thing.

             Q: So was it one side smooshed more than the other side
             or just –

             A: It looked – honestly, just the whole thing was just like
             a big glob.

             Q: Did it look bloody as well?

             A: Yes. It was very red and had oozing stuff coming out
             of it.

             Records from Baptist Health Louisville on April 6, 2019, the day of

the accident, reflect Bell sustained a ruptured globe of the right eye. Bell had a

dilated, non-reactive right pupil with blood in the anterior chamber, and “[l]arge

amounts of tearing and drainage” were observed. A CT of the head was read as


                                         -5-
showing an abnormal appearance of the right globe, likely related to a prior corneal

transplant. Bell was transferred to the University of Louisville for surgery.

             Bell filed the October 18, 2019 report of Dr. Richard A. Eiferman. He

opined as follows:

             In my opinion, Mr. Bell’s eye injury was a result of direct
             trauma to the right eye. Given the severity of his injury
             (traumatic wound dehiscence with a prolapse of the
             intraocular contents and ultimate loss of vision) and the
             unaffected left eye (which also had a pre-existing corneal
             transplant) it is highly unlikely that it was caused by a
             blunt force trauma to the skull. In addition, Mr. Bell’s
             injury could not have been caused by any other non-
             traumatic event such as hypertension.

             The opinions above are based on over 40 years of clinical
             experience and are expressed within a reasonable degree
             of medical probability.

             Bell’s claim was bifurcated on the issue of work-relatedness of the

eye injury. The ALJ’s findings relevant to this appeal were as follows:

             An employee has the burden of proof and the risk of non-
             persuasion to convince the trier of fact of every element
             of his workers’ compensation claim. Snawder v. Stice,
             576 S.W.2d 276 (Ky. App. 1979). Injury is statutorily
             defined in KRS 342.0011(1) as a work-related traumatic
             event or series of traumatic events, including cumulative
             trauma, arising out of and in the course of employment,
             which proximately causes a harmful change in the human
             organism evidenced by objective medical findings.

             When the causal relationship between an injury and a
             medical condition is not apparent to a lay person, the
             issue of causation is solely within the province of a
             medical expert. Elizabethtown Sportswear v. Stice, 720

                                         -6-
S.W.2d 732, 733 (Ky. App. 1986); Mengel v. Hawaiian-
Tropic Northwest and Central Distributors, Inc., 618
S.W.2d 184 (Ky. [App.] 1981).

Whether a workplace injury arises out of employment
requires considering three risk categories: 1) risks
distinctly associated with employment; 2) risks that are
idiopathic or personal to the worker; and 3) risks that are
neutral. Vacuum Depositing, Inc. v. Dever, 285 S.W.3d
730, 733 (Ky. 2009). Bell’s fall does not fit into category
one. “Unexplained falls begin with a completely neutral
origin of the mishap, while idiopathic falls begin with an
origin which is admittedly personal.” Id.

Kentucky has adopted a presumption that unexplained
workplace falls arise out of the employment unless the
employer presents substantial evidence to show
otherwise. Id. “The employer cannot prevail in such a
case unless it shows affirmatively that the fall was not
work-related.” Id.

Idiopathic falls may be compensable if work places the
injured worker in a position that increases its dangerous
effects. Id.; see also Indian Leasing Company v.
Turbyfill, 577 S.W.2d 24 (Ky. App. 1979). This
increased dangerous effect may be a fall from a height,
near machinery or sharp corners, or in a moving vehicle.
Turbyfill at 24. The Court in Turbyfill stated the issue in
idiopathic falls must be carefully distinguished from the
medical question whether the final injury was in fact the
result of the fall itself, rather than the idiopathic
condition. Id.

In the present case, Bell stated that he passed out. He
does not know what happened from the time he passed
out until he came to with Campbell standing over him.
Bell stated that just prior to the fall he felt ill and sweaty.
There is no proof in the record to indicate that his work
caused his feeling ill and sweaty just prior to his fall,
differentiating him from a person whose work-related

                              -7-
physical exertion may cause a heart attack who falls to
the ground. While it may appear as though Bell’s fall is
unexplained, the evidence points to the fact that he
fainted. He admitted that he passed out. Campbell saw
him pass out and fall. The ALJ understands an
“unexplained” fall to be one that has no explanation.
Bell has an explanation for his fall in that he passed out.
The ALJ relies on Bell and Baptist Hospital East records
to find that he suffered a syncope episode and collapsed.
Therefore, the fall is explained. The only remaining
question is whether the syncope was caused by some
condition of his work. There is no proof that his work
caused the syncope episode. The ALJ relies on Bell and
the medical records to find that Bell’s fall fits the
category of falls related to idiopathic and not
“unexplained.”

The second step in determining whether an idiopathic fall
is compensable is to determine whether Bell’s work
placed him in a position of increasing the dangerous
effects of such a fall, such as on a height, near machinery
or sharp corners, or in a moving vehicle. Bell asserts that
wearing his safety glasses and hardhat with face shield
placed him at a greater risk of injury. He also asserts that
his proximity to the platform and the handheld remote
increased his risk in a fall.

Bell testified that he does not know if he fell on anything.
The only eyewitness, Campbell, testified that he does not
know if Bell fell onto anything as he fell. Campbell
found him face down on the ground. Campbell
remembers seeing Bell’s hardhat, shield and safety
glasses coming off Bell when he struck the floor. He
described the plastic shield as being a little “cockeyed.”
No one knows if Bell’s hearing protection came off his
head. Additionally, there is no proof that Bell struck the
platform with his body when he fell, or that the handheld
wireless remote device he held struck his eye. There is
simply no proof that his safety gear, or anything near
him, increased his risk of this injury. No one testified

                            -8-
             that his safety glasses were broken or had blood on them.
             It is the same for the other gear Bell was using at the time
             of his fall.

             Dr. Eiferman, Bell’s eye doctor, stated that Bell’s eye
             injury was the result of direct trauma to the right eye, not
             blunt force trauma to the skull from the fall. There is no
             proof that Bell sustained direct trauma to the right eye
             when he fell. There is speculation as to what may have
             happened, but no proof. The Baptist Health Louisville
             records do not help on the issue of causation. The CT of
             the head was interpreted to show the right eye had an
             abnormal appearance of the right globe, likely related to
             the prior corneal transplant. There is no other
             explanation as to how this interpretation relates to the
             cause of Bell’s eye condition.

             The ALJ relies on Bell, Campbell, Dr. Eiferman and the
             Baptist Health Louisville records to find that Bell’s job
             did not place him at a greater risk of injury. There is
             simply no proof that Bell struck, or was poked by,
             anything causing direct trauma to his right eye.

             The ALJ finds that Bell has not met his burden of proof
             that his April 6, 2019 fall produced an injury in the
             course and scope of his work.

             In sum, the ALJ found Bell had failed to prove it was more likely that

not that his fall had caused the trauma to his right eye. Moreover, the ALJ held,

even if the fall had proximately caused Bell’s injury, it was still non-compensable

because the fall was “idiopathic”; in other words, Reynolds was not responsible

because Bell had admitted he had “passed out” after feeling ill and weak; and

because Bell had failed to prove – as is necessary regarding idiopathic falls – that




                                         -9-
his “work placed him in a position of increasing the dangerous effects of such a

fall[.]”

             In a petition for reconsideration before the ALJ, and in his subsequent

appeal before the Board, Bell contested these findings. As to causation – which we

will address in this appeal first – Bell asserted that the evidence overwhelmingly

demonstrated his fall had caused the direct trauma that had undisputedly caused his

right eye injury. The ALJ denied Bell’s petition for reconsideration regarding

causation. However, the Board reversed on this point, explaining “there is no

question that the eye injury occurred while Bell was at work at Reynolds,” and that

“before Bell fell on April 6, 2019, his eyes were functioning and the fall resulted in

significant damage to Bell’s right eye.”

             Reynolds now appeals, arguing nothing of record directly proved

Bell’s fall caused him to sustain the trauma necessary to cause his right eye injury,

and that the Board accordingly erred in reversing the ALJ. We disagree. As stated

in Kroger v. Ligon, 338 S.W.3d 269, 273 (Ky. 2011):

             A party who fails to meet its burden before the ALJ must
             show on appeal that the unfavorable finding was clearly
             erroneous because overwhelming evidence compelled a
             favorable finding, i.e., that no reasonable person could
             have failed to be persuaded by the favorable evidence.
             Evidence that would have supported but not compelled a
             different decision is an inadequate basis for reversal on
             appeal.

(Footnotes and citations omitted.)

                                           -10-
             With that said, while it is true that no evidence directly proved Bell’s

fall sustained the trauma necessary to cause his right eye injury, the circumstantial

evidence was overwhelming. To review, it reflected the following:

   • Bell testified he had arrived at work on April 6, 2019, feeling normal. For

      two hours, he had been working in his usual location. No evidence suggests

      he sustained any injury to his right eye prior to arriving at work that day. He

      testified that prior to his fall, he was able to see out of his right eye.

   • Prior to his fall, Campbell, who had been talking with him earlier in his shift,

      had noticed nothing wrong with Bell – he seemed “okay.”

   • When he fell, Bell was either holding equipment or was in an area capable

      of causing trauma to his right eye, depending upon how he fell.

   • Campbell was the only individual who witnessed Bell fall. He could not

      recall if Bell struck anything during the fall. After the fall, however,

      Campbell noticed, for the first time, there were signs that Bell had recently

      sustained trauma to his right eye. Specifically, Bell had blood coming out of

      his right eye; approximately forty-five minutes later, he noticed Bell’s right

      eye was “swollen shut,” and Bell complained to Campbell for the first time

      that he could not see out of his right eye.

   • Bell testified that the first time he lost vision in his right eye was after he had

      passed out.


                                          -11-
   • Lucas testified that after Bell’s fall, when she picked Bell up from work, she

       also noticed signs of recent trauma to Bell’s eye (i.e., a “rust-colored”

       substance had soaked into the paper towel Bell had been using to wipe his

       right eye; and Bell’s right eye appeared “smooshed”).

   • Nothing of record demonstrates Bell sustained trauma to his right eye

       between when Campbell assisted him after the fall, and when Bell was

       treated at the hospital.

              Considering that evidence, we agree with the Board that the ALJ erred

in this respect.

              Moving on, the next issue presented on appeal is the type of fall Bell

sustained on April 6, 2019. As indicated, Reynolds argued and the ALJ found

Bell’s fall was “idiopathic,” and thus not work-related, because Bell had admitted

to passing out; because the hospital’s documentation indicated his fall had been

due to a “syncope episode”; and because “[t]here is no proof in the record to

indicate that his work caused his feeling ill and sweaty just prior to his fall.”

However, the Board opined Bell’s fall had been “unexplained,” and thus

presumptively work-related, because substantial evidence did not demonstrate that

any internal weakness or medical condition on Bell’s part had caused his feeling ill

and sweaty just prior to his fall, either – or otherwise explain why Reynolds had

passed out. Reversing the ALJ, the Board determined Bell’s fall was properly


                                          -12-
categorized as “unexplained”; Reynolds consequently had the burden below to

present substantial evidence to rebut that presumption with substantial evidence;

and because Reynolds had produced no such substantial evidence, the injuries Bell

sustained due to the fall were compensable. Upon review, we agree with the Board

in this respect, as well. We adopt the Board’s reasoning as follows:

            A review of Kentucky law on the issue begins with the
            case of Workman v. Wesley Manor Methodist Home,
            462 S.W.2d 898 (Ky. 1971), where benefits were denied
            to an employee who fell and broke her hip in the course
            of her employment. The facts indicated that the
            employee did not slip or stumble but fell after her back
            gave way due to an injury previously suffered in one or
            possibly two automobile accidents. The Court held that
            “an injury from a fall resulting during the course of the
            employment but solely from a cause or causes to which
            the work is not a contributing factor is not compensable.”
Id. at 901. The Court further noted that, under the
            “positional risk theory,” benefits may be allowed for
            injuries sustained in a fall “if the employment places the
            employee in a position increasing the dangerous effects
            of such a fall, such as on a height, near machinery or
            sharp corners, or in a moving vehicle.” Id. (quoting
            Larson, Workmen’s Compensation Law, § 12.11).

            The Workman Court acknowledged there is a rebuttable
            presumption that an unexplained fall during the course of
            employment is work-related. However, the Court found
            that the rebuttable presumption had been reduced to a
            permissible inference by evidence that the employee’s
            fall was not unexplained but, rather, resulted solely from
            a prior, non-work-related back condition. Consequently,
            the “old” Board was not compelled to find that the
            employment was a causative factor in the employee’s
            injuries.


                                        -13-
The continuing viability of the Workman decision was
addressed in Jefferson County Public Schools/Jefferson
County Board of Education v. Stephens, 208 S.W.3d 862
(Ky. 2006), in which the Supreme Court upheld a
determination by the ALJ that the claimant sustained a
work-related injury when she fell walking from a
carpeted surface to a tile floor. There was evidence
introduced the claimant might have experienced
dizziness prior to her fall. However, the ALJ believed
the claimant’s testimony that she did not experience any
such dizziness. The Court stated as follows:

      The burden is on an injured worker to prove
      every element of her claim, including that a
      workplace injury arose out of the
      employment. See Workman v. Wesley
      Manor Methodist Home, 462 S.W.2d 898
      (Ky. 1971); Stasel v. American Radiator &
      Standard Sanitary Corp., 278 S.W.2d 721
      (Ky. 1955). As explained in Arthur Larson
      and Lex K. Larson, Larson’s Workers’
      Compensation Law, § 4 (2006), an analysis
      of whether a work-related injury arises out
      of employment begins with a consideration
      of three categories of risk: 1.) risks
      distinctly associated with employment (e.g.,
      machinery breaking, objects falling,
      explosives exploding, fingers getting caught
      in machinery, exposure to toxic substances);
      2.) risks that are idiopathic or personal to the
      claimant (e.g., a disease, internal weakness,
      personal behavior, or personal mortal enemy
      that would have resulted in harm regardless
      of the employment); and 3.) neutral risks
      (e.g., a stray bullet, a mad dog, a running
      amuck, lightning). Where an employment
      and personal cause combine to produce
      harm, the law does not weigh the importance
      of the two causes but considers whether the
      employment was a contributing factor.

                           -14-
                       Although one naturally infers that a fall in
                       the workplace has something to do with the
                       employment, proving that it arose out of the
                       employment can be problematic when the
                       reason that it occurred is unexplained.
                       Workman v. Wesley Manor Methodist
                       Home, supra, stands for the principle that an
                       unexplained workplace fall is presumed to
                       arise out of the employment unless the
                       presumption is rebutted. The court
                       determined subsequently in Indian Leasing
                       Company v. Turbyfill, 577 S.W.2d 24 (Ky.
                       App. 1978), that even an idiopathic fall may
                       be compensable if work placed the
                       individual in a position that increased its
                       dangerous effects.

                       We explained in Magic Coal Co. v. Fox, 19
S.W.3d 88, 95 (Ky. 2000), that rebuttable
                       presumptions are governed by KRE[1] 301.
                       Such a presumption shifts the burden of
                       going forward with evidence to rebut or
                       meet it to the party against whom it is
                       directed, but it does not shift the burden of
                       proof (i.e., the risk of nonpersuasion) from
                       the party upon whom it was originally cast.
                       If a presumption is not rebutted, the party
                       with the burden of proof prevails on that
                       issue by virtue of the presumption. If a
                       presumption is rebutted, it is reduced to a
                       permissible inference. The ALJ must then
                       weigh the conflicting evidence to decide
                       which is most persuasive.

                       Because a fact must be proved with
                       substantial evidence, a rebuttable
                       presumption must be met with substantial

1
    Kentucky Rule of Evidence.

                                            -15-
                   evidence. Therefore, an employer asserting
                   that a workplace fall was idiopathic must
                   meet the presumption with substantial
                   evidence to that effect. If the employer does
                   so, the ALJ must weigh the conflicting
                   evidence, including the permissible
                   inference that a workplace fall arises out of
                   the employment. The burden of persuasion
                   remains on the worker.
Id. at 866-867.

             As an aside, in Jefferson County Public Schools, the employer was

deemed to have produced substantial evidence capable of meeting the presumption

of work-relatedness relative to the claimant’s “unexplained” fall, and to have thus

reduced the presumption of work-relatedness to a permissible inference. As to the

nature of that substantial evidence, the Court indicated that while nothing indicated

“that the claimant developed syncope, fainted, or lost consciousness immediately

before the fall,” some evidence had indicated the claimant had a medical

predisposition and history of suffering from blackout spells. Id. at 867.

             And that, in turn, leads to the crux of the Board’s analysis in this

matter. “Fainting,” “passing out,” or “blacking out” can be caused by any number

of conditions, personal or otherwise. Thus, without more, simply noting that a




                                         -16-
claimant suffered a fall due to “fainting” merely begs the question of whether the

claimant’s fall was idiopathic or unexplained.2

              Keeping that in mind, the Board’s analysis continued in relevant part

as follows:

              Bell testified he had corneal implants approximately
              twenty years prior to the date of his fall. After
              undergoing a follow up from the surgeries, Bell had not
              received any further treatment of his eyes. As noted by
              the ALJ, Bell began taking blood pressure medication
              after the subject fall. Bell did not know why he passed
              out at work. In fact, he went to see Dr. Katherine Dunbar
              to find out why he passed out. She ran tests which
              provided no explanation. He denied being treated for any
              other chronic conditions or being prescribed medication
              until he took blood pressure medication following this
              incident. Bell denied ever being prescribed blood
              pressure medication prior to his April 2019 fall. Notably,
              there is no evidence linking potential blood pressure
              problems to the fall at work. Bell testified he passed out
              and such an episode had never happened before. Bell
              explained:

                      Q: What’s the last thing you remember
                      before you passed out?

                      A: Not feeling well at the moment,
                      sweating. Like I said, I just got disoriented
                      just all of a sudden. I’ve never had that
                      experience before in my life. We was only

2
  Underscoring this point in its appellate brief, Reynolds hypothesizes (without proof) that
perhaps Bell had arrived at work on April 6, 2019, with an already-traumatized right eye and
that his already-traumatized right eye had, perhaps, caused him to pass out two hours later into
his shift. However, engaging in that base level of speculation could just as easily lead to the
proposition that, perhaps, Bell may also have passed out due to heatstroke owing to his working
conditions; as noted, Bell had been exerting himself, and Duley testified he gave Bell some wet
rags after Bell passed out “because it was hot back there.”

                                              -17-
      going to get four coils ready. And then after
      we got two coils ready I started sweating
      and feeling bad and like I said after that I
      passed out. That’s all I remember.

      Q: When you got to work that day, were
      you feeling like your normal self?

      A: Uh-huh.

      Q: Is that a yes?

      A: Yes. I’m sorry.

      Q: . . . but are you telling me then that the
      symptoms that you had of feeling
      disoriented and getting a little sweaty, did
      those come on suddenly?

      A: Yes.

The medical records of Baptist Health Louisville reflect
the reason for the visit was “syncope” and Bell provided
the following: “I got dizzy and sweaty today while at
work and passed out hitting my head on the ground and
busting my right eye.” Under “Review of Systems,” is
the following: “Neurological: Positive for syncope.
Negative for weakness, numbness and headaches.” The
final diagnosis was “Syncope and collapse. Ruptured
globe of right eye, initial encounter.” Baptist Health’s
records contain no explanation for how or why the
alleged syncope occurred. Consequently, the cause of
the alleged syncopal episode was and is unknown.

After having carefully considered the facts, the law, and
arguments of counsel, we agree with Bell that the ALJ
erroneously determined his fall was idiopathic and not
work-related. Reynolds put forth no evidence supporting
the theory that something personal to Bell caused his fall.
Further, it submitted no evidence Bell possessed some

                           -18-
physical or medical condition that caused him to fall.
Reynolds may have persuaded the ALJ that nothing it did
caused the fall. That alone, however, does not shift the
inference from a rebuttable presumption of work-
relatedness to the permissible inference. As the
Kentucky Supreme Court pointed out in Jefferson County
Public Schools, supra,

      It was the employer’s burden to go forward
      with substantial evidence of a non-work-
      related cause for the claimant’s fall in order
      to rebut the Workman presumption.
Id. at 867.

Even though the hospital records contain a diagnosis of
syncope as the chief complaint, those records do not
explain the cause of the syncope. The medical records
and Bell’s testimony do not link the workplace fall to a
prior condition of Bell’s. Thus, we believe the ALJ
erroneously concluded the fact that there was a diagnosis
of syncope caused the fall to be idiopathic. That is not
the test. Rather, Reynolds must come forward with some
explanation as to why the syncopal episode occurred.
Applying that standard, Reynolds did not meet the above-
described burden. The Court of Appeals (now Supreme
Court) phrased it best in Workman:

      In blunt terms this means that without such
      rebutting evidence the Board [now ALJ]
      cannot find against him on the issue of
      whether the accident arose out of the
      employment.
Id. at 900.

Unlike in Workman, Reynolds did not demonstrate the
cause of the fall. In Workman, Wesley Manor introduced
evidence that Workman had the following problems:


                           -19-
      Prior to the time of the hip injury Mrs.
      Workman had suffered injuries to her back
      in two separate automobile accidents, one on
      February 14, 1964, and the other on
      November 3, 1965, following each of which
      she had brought suit against other parties for
      her damages. The second of these two
      damage suits was pending at the time she
      broke her hip, and on March 8, 1967, in that
      action, she testified in a deposition as
      follows.
Id. at 899.

The 1967 deposition in the damage suit was introduced
as evidence against Workman during the course of the
workers’ compensation proceeding. The Board
concluded Workman’s fall was idiopathic due to her pre-
existing back problems and dismissed her claim. The
Court of Appeals (now Supreme Court) explained the
importance of Workman’s previous testimony in the
personal injury action involving an injury to the same
area of the back:

      Mrs. Workman’s testimony in this
      proceeding would have entitled her as a
      matter of law to a favorable finding had
      there been no rebutting or countervailing
      evidence on the issue of causation, but the
      subsequently introduced content of what she
      had said while testifying in the damage suit
      constituted enough evidence that the
      accident resulted solely from the weakened
      condition of her back, and not in any respect
      from the performance of her work, to reduce
      the rebuttable presumption in her favor to a
      permissible inference, leaving the board free
      either to decide in her favor or to remain
      unpersuaded, as it did, that her work was a
      causative factor in precipitating the injury.

                          -20-
      That being the case, the circuit court was
      correct in not disturbing the action of the
      board.
Id. at 901.

Our holding is also consistent with Vacuum Depositing,
Inc. v. Dever, 285 S.W.3d 730, 733-734 (Ky. 2009), in
which the Supreme Court stated as follows:

      Kentucky has adopted a presumption that an
      unexplained workplace fall arises out of the
      employment unless the employer presents
      substantial evidence to show otherwise.
      [footnote omitted] The employer cannot
      prevail in such a case unless it shows
      affirmatively that the fall was not work-
      related. The employer in Workman did so
      by showing that Ms. Workman’s testimony
      in the workers’ compensation claim
      conflicted with her testimony in an unrelated
      civil suit that her back had been
      symptomatic and caused her to fall before
      the incident at work. The court determined
      that the employer offered sufficient evidence
      that the fall was idiopathic to negate the
      presumption that it was not.

      The court explained subsequently in
      Turbyfill that an idiopathic fall may be
      compensable if work places the injured
      worker in a position that increases its
      dangerous effects. [footnote omitted]
      Turbyfill’s employer negated the Workman
      presumption by showing that his fall
      resulted from a non-work-related heart
      attack. The court found the fall to be
      compensable, however, because the fact that
      he was working 12 feet off the ground
      increased the fall’s effects.

                           -21-
      To summarize, a work-related fall occurs if
      the worker slips, trips, or falls due to causes
      such as a substance or obstacle on the floor
      of the workplace or an irregularity in the
      floor. When the cause of a workplace fall is
      unexplained, the fall is presumed to be
      work-related under Workman. Unexplained
      falls divide ultimately into two categories:
      1.) those the employer has shown to result
      from a personal or idiopathic cause but
      which may be compensable under the
      positional risk doctrine; and 2.) those that
      remain unexplained and entitled to a
      presumption of work-relatedness.
      (emphasis added.)

      The claimant alleged an unexplained fall
      but, as in Workman, the ALJ found that the
      employer rebutted the presumption of work-
      relatedness and showed the fall to be
      personal or idiopathic. The employer asserts
      that the Board erred by substituting its
      judgment for the ALJ’s and, thus, that the
      Court of Appeals erred by affirming the
      Board. We disagree.

In the case sub judice, the medical records reflect a
diagnosis of syncope but do not show its cause or, more
importantly, relate it to a non-work-related cause. Thus,
the employer as required in Dever did not show the fall
resulted from a personal or idiopathic cause. The
following language from Dever is directly applicable to
this case:

      The ALJ characterized the claimant as “not
      an entirely credible witness” but determined
      that a workplace fall occurred although its
      cause was idiopathic. The fact that the
      claimant’s work did nothing to cause her fall
      was immaterial under Workman. The record

                           -22-
                   contained no evidence that she suffered from
                   a pre-existing disease or physical
                   weakness that caused her to fall and no
                   evidence that she was engaged in conduct
                   when she fell that would take the injury
                   outside Chapter 342. Nor did the record
                   contain evidence that her footwear was
                   inherently dangerous and inappropriate for
                   work in the employer’s officers. Like the
                   Board and the Court of Appeals, we are
                   convinced that evidence the claimant was
                   clumsy and wearing high heels was not
                   sufficient to prove that the cause of her fall
                   was idiopathic. The evidence did not
                   overcome the presumption that the fall was
                   unexplained and, thus, that it was work-
                   related.
Id. at 734. (emphasis added.)

             The record contains no evidence, as mandated by Dever,
             Bell suffered from a pre-existing disease or physical
             weakness causing his fall. There is no evidence he was
             predisposed to a syncopal episode when he fell, thereby
             removing the fall and injury from the work-related realm.
             In the case sub judice, there is no such evidence
             establishing, as mandated by Dever, that Bell suffered
             from a pre-existing disease or condition rendering him
             likely to suffer a syncopal episode resulting in a fall.
             That being the case, Bell’s fall was unexplained.

             In light of the foregoing, we agree with the Board’s decision to

reverse the ALJ, due to Reynolds’ failure to adduce substantial evidence

demonstrating Bell’s fall was idiopathic; its decision to remand for a finding that

the fall was unexplained and that the physical effects of the fall are compensable;

and its directions for the ALJ, in light of the overwhelming evidence of causation

                                        -23-
discussed above, to accordingly find Bell’s injury to his right eye compensable,

and to hold any other proceedings not inconsistent therewith. Accordingly, we

AFFIRM.



            ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE WILLIAM
                                          BELL III:
Lyn Douglas Powers
Louisville, Kentucky                      Mark B. Wallace
                                          Louisville, Kentucky




                                       -24-